Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to the dietary fiber having terminal sugars, wherein the terminal sugars comprise an anhydrosugar, wherein the ratio of aldoses relative to the total of the terminal sugars is 10% or less, and wherein the value of the following (B) is 0.6 to 0.998:
(B) = Y/(X + Y)
wherein X represents the number of sugar chains in which the terminal sugar is an aldose, and Y represents the number of sugar chains in which the terminal sugar is an anhydrosugar.
The closest prior art of record, Borden et al (US 5,601,863), discloses production of improved polydextrose having improved flavor, color and other characteristics. Borden et al discloses that improved polydextrose is adapted for use as a low calorie and food bulking additive (i.e. fiber). Borden et al discloses that reducing terminal sugar groups glucose, i.e. aldose) have been converted by hydrogenation into the sugar alcohol sorbitol.
Another closest prior art of record, Kishimoto et al (US 2009/0239823 A1), discloses hydrogenated hardly digestible dextrin (i.e. indigestible dextrin), discloses hydrogenated hardly digestible dextrin as fiber, hydrogenating of the reducing end of indigestible dextrin. Kishimoto et al discloses “[b]ecause carbonyl group in the sugar chain of the hydrogenated, hardly digestible dextrin thus obtained is reduced into hydroxyl group, this dextrin is hardly browned and excellent in the taste”. 
Borden does not teach or suggest dietary fiber product as claimed. Borden at most teaches hydrogenating a polydextrose so that the terminal glucose groups are reduced into sugar alcohol 
Kishimoto does not teach or suggests dietary fiber product as claimed.  Kishimoto at most teaches hydrogenating an indigestible dextrin so that the terminal glucose groups are reduced into sugar alcohol groups. Kishimoto does not teach or suggest that hydrogenation reaction would produce a terminal sugar such as anhydrosugar.  Etherification reaction using either heat or acid treatment is required to convert a reducing terminal sugar (e.g., an aldose) into an anhydrosugar.  Kishimoto does not teach or perform etherification of its indigestible dextrin. Thus, the product as disclosed by Kishimoto cannot contain any terminal sugar as an anhydrosugar. 

Claims 1-2, 4-15 and 17-29 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791